

Exhibit 10.2




AMENDMENT NO. 7
TO SECOND AMENDED AND RESTATED SERVICING AGREEMENT
This AMENDMENT NO. 7 TO SECOND AMENDED AND RESTATED SERVICING AGREEMENT (this
“Amendment”), dated as of July 10, 2019 (the “Effective Date”), by and among
GreenSky, LLC, a Georgia limited liability company (“Servicer”), GreenSky
Servicing, LLC, a Georgia limited liability company (“GreenSky Servicing”), and
SunTrust Bank, a Georgia banking corporation (“Lender”).


WITNESSETH:
WHEREAS, Servicer, GreenSky Servicing and Lender previously entered into that
certain Second Amended and Restated Servicing Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “LSA”), dated as of
December 31, 2016;
WHEREAS, Servicer, GreenSky Servicing and Lender desire to amend the LSA to
modify and clarify certain terms therein; and
WHEREAS, pursuant to Section 12.01 of the LSA, Servicer, GreenSky Servicing and
Lender agree to amend the LSA pursuant to the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties hereto agree as follows:
Section 1.    Definitions. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the LSA.
Section 2.    Amendments to the LSA. Effective as of September 1, 2019, the LSA
is amended as follows:
a.
Section 1.01.    Definitions. Section 1.01 is hereby amended to add the
following defined terms:

“Client” means any identifiable Borrower who has a GreenSky® Program account
with Lender or its Affiliates, including without limitation, any person who (a)
applies and was assigned to Lender or its Affiliates through Servicer for a
financial product or service whether or not such person has any preexisting
relationship with Lender or its Affiliates and whether or not the person is
approved for a GreenSky Program account by Lender or accepts a GreenSky Program
account if approved; or (b) has obtained any financial product or service from
Lender or its Affiliates through Servicer.
“Complaints” means a Client’s(a) verbal or written statements or allegations of
wrongful or unethical conduct by Lender, its Affiliates, or their personnel,
which includes Servicer; and/or (b) expression of dissatisfaction to Servicer
regarding a product, service, or business practice which require escalation to
resolve (acknowledging that a transfer of a Client’s call from the person
initially receiving the call to Servicer’s Complaints handling department shall
not be considered “escalation” for purposes of this definition unless it
otherwise meets the definition of Complaint). Complaints do not include general
servicing requests or disputes, including, but not limited to, routine billing
error disputes, routine credit reporting inquiries, matters handled through
routine payment card network chargeback processes, and other routine inquiries
or disputes that are resolved through the initial customer interaction, unless
they




--------------------------------------------------------------------------------




otherwise meet the definition of Complaint. Legal Pleadings and all information
contained therein are not Complaints as defined herein. (A list of (i)
applicable laws, a subset of Applicable Laws to which Complaints may typically
be related, (ii) “Possible Complaint Indicator Terms/Phrases” the use of which
typically indicate a Complaint, (iii) Regulatory Bodies which may receive,
investigate, and facilitate communication and resolution of Complaints, and (iv)
Complaint scenarios has been attached as Schedule F and incorporated into the
Agreement).


“Disabled Adults” means individuals who are identified by or to Servicer as
being impaired, incapacitated, or vulnerable, regardless of age, who may be
incapable of sufficient understanding to make or communicate responsible
decisions or protect themselves from abuse, exploitation, or maltreatment by
others with respect to their finances.


“Elder Persons” means individuals who are sixty (60) years of age or older.


“Financial Exploitation” means an activity occurring when an individual
knowingly attempts, by deception or intimidation, to obtain or use a Disabled
Adults or Elder Person’s funds, assets, or property with the intent to benefit
someone other than the owner of the property.
“Legal Pleadings” means any filing by or on behalf of a Borrower of a litigation
matter (e.g., a summons or complaint) related to a Loan.
“Lender Service Manager” means the contact designated as such by Lender in
writing to Servicer, who will function as Lender’s primary contact with regard
to Servicer’s obligations under Article VII of this Agreement.
“Regulatory Bodies” means those Governmental Authorities and other entities set
forth on Schedule F.
b.
Article VII Customer Complaint Process is hereby deleted in its entirety and
replaced with the following:

ARTICLE VII
CUSTOMER COMPLAINT PROCESS
Section 7.01    Complaint Handling. Servicer will attempt to resolve a Client’s
Complaint through its usual defined processes and consistent with Applicable
Law. If the Complaint is received from a Regulatory Body (other than the Better
Business Bureau), Servicer will notify the Lender Service Manager within five
(5) business days of receipt of such Complaint, and will provide the Lender
Service Manager with a copy of the Complaint and the response/resolution.
Servicer shall make available other details and supporting documentation in its
possession or control related to such Complaint (including, but not limited to,
evidence of an extension of time (if applicable)) upon Lender’s reasonable
request. Any such Complaints that are received from a Regulatory Body must be
resolved or responded to by the Servicer within the timeframe mandated by the
Regulatory Body or an extended timeframe if granted by the Regulatory Body.
Section 7.02    Complaint Log. Servicer will maintain a monthly Complaint Log
detailing all Complaints received from a Client. The approved Complaint Log
Template is attached as Schedule G and is incorporated into the Agreement.
Servicer will use the Complaint Log Template as it has been provided and will
not modify it or deviate from its format without Lender’s written prior
approval. The Complaint




2



--------------------------------------------------------------------------------




Log will identify all Complaints that are open or that have been resolved during
the previous calendar month, regardless of source, including whether Servicer
received the Complaint directly from the Client, or whether the Complaint was
conveyed to Servicer by a Regulatory Body. If no Complaints were open or
resolved during the calendar month reporting period, Servicer will send a blank
Complaint Log template to Lender with the correct file-naming convention marked
“deliberately left blank.” When transmitting Proprietary Information to Lender,
including the Complaint Log, Servicer will use a Lender approved, secure
transmission method that will be conveyed to the Servicer by the Lender Service
Manager. Servicer will provide the Complaint Log no later than the seventh (7th)
business day of the calendar month for the previous calendar month’s reporting,
or earlier as reasonably requested by Lender.
Section 7.03    Complaint Retention. In addition to any other record retention
requirements in the Agreement, Servicer will retain for at least one (1) year
from the date of creation copies of (a) written documentation summarizing or
relating to Complaints; and (b) if Servicer records its calls, all recorded
calls voicing a Complaint, and will make the foregoing available to Lender upon
request.
Section 7.04    Subcontractor Responsibilities for Complaints. In addition to
any other requirements in the Agreement related to Servicer’s use of
subcontractors to perform the services, Servicer will ensure that its
subcontractors that provide direct customer interaction services adhere to the
provisions of this Section 7 as applicable to the services provided to Lender.
Section 7.05    Training. Servicer will train its Client-facing employees on
Lender’s Complaint handling process as set forth in this Section and in any
additional documents Lender provides to Servicer related to handling Complaints
that are agreed to by Servicer.
Section 7.06    Legal Pleading Handling and Log. If Servicer receives a Legal
Pleading in regard to a Loan or application for a Loan, Servicer will send a
copy of the Legal Pleading to Lender within fifteen (15) calendar days of
receipt to the Lender Legal department and the Service Manager. Servicer will
also document the Legal Pleading on the Legal Pleading Log attached hereto as
Schedule H and made a part of the Agreement. If the Legal Pleading is received
from a Regulatory Body, Servicer will notify the Lender Service Manager within
five (5) business days of receipt. In addition to reporting the receipt of a
Legal Pleading, the Servicer will provide the Legal Pleading Log to Lender’s
Legal Department and Service Manager no later than the seventh (7th) business
day of the calendar month for the previous calendar month’s reporting, or
earlier as reasonably requested by Lender.
c.    A new Article XIII, Section 13.01, Disabled Adults and Elderly Persons
Exploitation is added and made a part of the Agreement as follows:
Article XIII
Disabled Adults and Elderly Persons Exploitation




Section 13.01     Servicer agrees that it will monitor for suspected Financial
Exploitation of Disabled Adults or Elder Persons in connection with the Services
that Servicer performs for or on behalf of Lender, including any potential or
actual Financial Exploitation of Disabled Adults or Elder Persons that is
committed by Lender’s customers, potential customers/applicants, or any agents
thereof.  Financial Exploitation of Disabled Adults or Elder Persons includes
any potential or actual activity or transaction that would require Lender to
report to respective state Adult Protective Services (APS) divisions or local
law enforcement under applicable federal or state laws, rules, regulations, and
regulatory guidance or to file a Suspicious Activity Report (SAR) with the
Financial Crimes Enforcement Network (FinCEN).  If




3



--------------------------------------------------------------------------------




Servicer forms a reasonable suspicion that the Financial Exploitation of
Disabled Adults or Elder Persons may have occurred, Servicer will promptly, and
in all cases within one (1) business day following the determination that there
is a reasonable suspicion of such activity, notify Lender of the precise nature
of the suspicious activity and provide Lender with information and documents
used to form such reasonable suspicion and make available any other information
and documents in Servicer’s possession and control concerning the matter,
subject to Applicable Law, upon Lender’s reasonable request.  Further, Servicer
agrees to reasonably cooperate with Lender and to provide Lender with any
additional information and documentation reasonably requested regarding any
investigation of potential or actual Financial Exploitation of Disabled Adults
or Elder Persons.  The contact for reporting is Lender’s Fraud Risk Operations
Department: [*****], or such other person as Lender may identify to Servicer in
writing from time to time.
Section 3.    Representations of Servicer, GreenSky Servicing and Lender. Each
of Servicer, GreenSky Servicing and Lender hereby represent and warrant to the
parties hereto that as of the date hereof each of the representations and
warranties contained in the LSA are true and correct as of the date hereof and
after giving effect to this Amendment (except to the extent that such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct as of such earlier date).
Section 4.    Conditions Precedent. The effectiveness of this Amendment is
subject to the receipt by the parties hereto of a fully executed counterpart of
this Amendment from each party.
Section 5.    Amendment. The parties hereto hereby agree that the provisions and
effectiveness of this Amendment shall apply to the LSA effective September 1,
2019, for reporting with respect to relevant matters identified by Servicer in
September 2019. Except as amended by this Amendment, the LSA remains unchanged
and in full force and effect. This Amendment shall constitute a transaction
document.
Section 6.    Counterparts. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument. The delivery of an executed counterpart hereof by facsimile or
.pdf shall constitute delivery of an executed counterpart hereof.
Section 7.    Captions. The headings of the Sections of this Amendment are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions of this Amendment.
Section 8.    Successors and Assigns. The terms of this Amendment shall be
binding upon, and shall inure to the benefit of the parties and their respective
successors and permitted assigns.
Section 9.    Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 10.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF GEORGIA, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.




4



--------------------------------------------------------------------------------






[Signatures appear on following page.]


















5



--------------------------------------------------------------------------------





IN WHITNESS WHEREOF, Servicer, Lender and GreenSky Servicing have each caused
this Amendment to be duly executed by their respective duly authorized officers
as of the Effective Date first mentioned above.
GREENSKY, LLC




By:     /s/ Tim Kaliban            
Name:    Tim Kaliban                
Title:    President                
Date:    July 12, 2019                






GREENSKY SERVICING, LLC


By:     /s/ Tim Kaliban            
Name:    Tim Kaliban                
Title:    President                
Date:    July 12, 2019                


SUNTRUST BANK


By:     /s/ Michal Sroka            
Name:    Michal Sroka                
Title:    Senior Vice President            
Date:    July 12, 2019                


































--------------------------------------------------------------------------------





Exhibit Index




Schedule F        Applicable Laws, Possible Trigger Words/Phrases,
Complaint Scenarios and List of Regulatory Bodies




Schedule G        Borrower Complaints Log




